Citation Nr: 1204500	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

On appeal in August 2010, the Board remanded the case for additional evidentiary development.  Subsequent to the October 2011 supplemental statement of the case, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay caused by this second remand.  However, evidence received, and contentions raised, since the Board's August 2010 Remand is insufficient to adjudicate the issues on appeal.  

Specifically, evidence of record shows that the Veteran has degenerative joint disease of both knees and underwent total left and right knee arthroplasties in January 2001 and February 2006, respectively.  He has continued to experience intermittent swelling and pain in both knees, with the left being worse than the right. 

A VA examination was performed in March 2006 to determine whether the Veteran's bilateral knee disabilities were caused or aggravated by his service-connected diabetes mellitus.  Upon consideration of the Veteran's pertinent medical history and an examination of the Veteran, the examiner opined that it was at least as likely as not that the Veteran's bilateral knee disabilities are "associated with diabetes mellitus, not related to it."  The examiner further stated that the decreased proprioception of both knee joints was secondary to diabetes mellitus and that the decreased sensation was secondary to the Veteran's neuropathies.  Finally, the examiner reiterated that the Veteran's "knee condition may be associated with but [is] not secondary to diabetes mellitus."  

On appeal in August 2010, the Board found that this examination report was not adequate upon which to base a decision.  Specifically, the Board found that the statement that the Veteran's bilateral knee disabilities are "associated with" but not "related to" diabetes to be contradictory in nature.  The Board also noted that the examiner did not give a rationale for his finding that the Veteran's decreased proprioception of both knee joints is secondary to his diabetes mellitus, which appeared to contradict his subsequent statement that the Veteran's bilateral knee disabilities are not secondary to diabetes mellitus.  

Accordingly, the Board remanded the case for an opinion to clarify whether the Veteran's diabetes caused or aggravated his bilateral knee disabilities.  In this regard, the Board acknowledged the RO's subsequent grant of service connection for peripheral neuropathy of both lower extremities and indicated that the VA examination should also address the effect, if any, of this additional disorder on the Veteran's left and right knee disabilities. 

Pursuant to the Board's Remand instructions, and specifically in September 2010, the Veteran underwent a VA examination.  Following review of the Veteran's claims folder and an examination of the Veteran, the examiner concluded that "it is unlikely" that either the post degenerative joint disease of the right knee, status post right knee arthroplasty, or the osteoarthritis of the left knee, status post left knee arthroplasty, was caused, or aggravated, by either the service-connected diabetes mellitus or the service-connected peripheral neuropathy of the lower extremities.  

Also in August 2010, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's recent VA treatment records from the VA Medical Center (VAMC) in St. Cloud, Minnesota.  Pursuant to this request, these records were obtained and associated with the Veteran's claims folder.  
Accordingly, the Board acknowledges that the development requested by the Board in its August 2010 Remand has been completed.  Significantly, however, since then, the Veteran has submitted additional evidence that requires further development.  First, Social Security Administration (SSA) documents indicate that the Veteran receives disability benefits for his knees.   Those complete records are not of file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Furthermore, while the Veteran has previously asserted that his bilateral knee disabilities are essentially the result of either his service-connected diabetes mellitus or his service-connected bilateral lower extremity peripheral neuropathy, he also recently (through his representative) raised a new theory.  See January 2012 Brief, Footnote 1.  Specifically, he contends that he had rheumatic fever that preexisted service and was aggravated thereby and that his current knee disabilities are residuals of the rheumatic fever.

In this regard, the Board notes that the November 1967 enlistment examination contains an abnormal heart evaluation.  The clinician noted that the Veteran had been treated for rheumatic fever as a child, but found no murmur.  On the accompanying medical history report, the clinician noted that the rheumatic fever had been associated with swollen joints, but that there were no sequelae.  Service treatment records reflect notations of complaints of and treatment for swelling of the hands.  The June 1970 separation examination contains a normal clinical heart evaluation of the heart.  The Veteran's history of rheumatic fever with swollen joints was noted on the accompanying medical history report.

The Board finds that the issue of entitlement to service connection for rheumatic fever claim is inextricably intertwined with the claim of service connection for left and right knee disabilities, as a relationship between the two is alleged.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Remand of the knee claims pending adjudication of the claim for entitlement to service connection for residuals of rheumatic fever is therefore warranted.  
Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter pertaining to the issues on appeal.  The criteria for both direct service connection and secondary service connection should be included in the correspondence.  

2. Obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3. Adjudicate the claim for service connection for rheumatic fever.  If this issue is denied, the Veteran should be informed of his appellate rights.  This issue will be in appellate status only if the Veteran perfects a timely appeal of any denial of the claim.  

4. Then, the issues of entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, and entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability should be re-adjudicated.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


